Citation Nr: 1444070	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cold injury residuals, frostbite of the right foot.  

2.  Entitlement to a rating in excess of 10 percent for cold injury residuals, frostbite of the left foot. 

3.  Entitlement to service connection for bilateral trochanteric bursitis (claimed as hip), to include as secondary to service-connected cold injury residuals, frostbite of both feet. 


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire




ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that proceeding was not produced due to audio malfunctions during the hearing.  In March 2014, the Board sent the Veteran a letter advising him of this fact and offered him the option of requesting a new hearing, as per 38 C.F.R. § 20.717 (2013), or having the Board decide his case on the evidence of record.  The Veteran responded requesting to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local regional office.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a video conference hearing before a member of the Board at the St. Petersburg, Florida RO in accordance with the docket number of his appeal.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b).  This notification must be documented in the claims file.  

After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

